Citation Nr: 1413112	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  09-49 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to April 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In July 2012, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  

The issue on appeal previously came before the Board in March 2013, at which time it was remanded for further development.  In October 2013, the Board sought an expert opinion from a Veterans Health Administration (VHA) audiologist; the resulting February 2014 etiology opinion is of record.


FINDING OF FACT

Right ear hearing loss had its onset during active duty service.


CONCLUSION OF LAW

Right ear hearing loss was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

As discussed in the March 2013 Board decision that granted service connection for hearing loss of the left ear, the Board concedes that during service, the Veteran experienced noise exposure and suffered a gunshot wound to the head.

The Board notes that the audiological results contained in the service treatment records are unclear.  On the Report of Medical Examination (RME) in December 1966 at pre-induction, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
45 (55)
45 (55)
 
45 (50)

Service department records prior to October 31, 1967 used American Standards Association (ASA) units, they must be converted to the current International Standards Organization (ISO) units.  These are the numbers indicated in parentheses.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the measurement at 4000 Hertz.

The summary of defects and diagnoses in the December 1966 RME indicates that the Veteran had hearing loss.  According to his PULHES profile, the Veteran's "hearing and ears" were assigned a 2.  The PULHES profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition).  On the Report of Medical History completed by the Veteran in conjunction with his pre-induction examination, however, he denied ever having ear trouble and hearing loss.

On the Report of Medical Examination in April 1969 at separation from service, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
 
0

On the Report of Medical History completed by the Veteran in conjunction with his separation examination, he denied ever having ear trouble and hearing loss.

The Board finds the results of the December 1966 and April 1969 examinations to be incongruous.  Based on the VHA opinion discussed below, the Board finds that the pre-induction examination was not an accurate depiction of the Veteran's right-ear hearing at his entrance into service.  Based on the Board's finding with regard to the pre-induction examination, there is no evidence of a pre-service disability.  See 38 C.F.R. § 3.306.  Under such circumstances, the Board has approached the matter as a standard service connection claim.  

A June 2007 VA audiological examination was conducted.  The Veteran reported combat noise exposure during service without hearing protection.  He also reported post-service noise exposure with hearing protection and no recreational noise exposure.  Audiological testing resulted in evidence of right ear hearing loss.  The Veteran was assessed a score of 80 on the Maryland CNC speech recognition test, and demonstrated the following decibel loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
95
100

The examiner concluded that the hearing impairment was not caused by noise exposure in the Army.  The examiner did not provide a supporting rationale, other than to note that the separation examination showed normal hearing.  A January 2012 examiner reached the same conclusion, but noted that the Veteran reported onset of hearing loss approximately 15 years prior.  An April 2013 examination report also failed to produce evidence in support of the Veteran's claim, as the examiner determined that test results were inconsistent, and thus unreliable; as a result, the examiner declined to provide an etiology opinion.

These negative opinions are not probative, because they improperly rely solely on the lack of objective evidence of hearing loss during service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).  Further, the January 2012 examiner relied on the erroneous finding of a 15-year history of hearing loss, when the Veteran has competently identified symptoms of hearing loss dating to service. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion is not probative where it does not rely on accurate facts). 

In contrast to the June 2007 and January 2012 opinions, an October 2010 VA treatment record indicated the Veteran reported hearing loss of more than 47 years.  After reviewing the 2007 audiogram and taking a full history from the Veteran, the examiner then provide the opinion that the audiograms showed a noise induced hearing loss configuration consistent with prior results and a history of loud noise exposure.  

Due to the contrasting reports, and the April 2013 examiner's failure to provide an etiology opinion, the Board sought a VHA opinion.  In a February 2014 report, the VA audiologist determined that the hearing loss shown on the Veteran's entrance examination was likely in error, because those results were completely inconsistent with the much-improved separation results, as well as the post-service record.  Acknowledging the lack of an accurate audiological picture at the outset of service, the examiner opined that the Veteran's hearing loss worsened during service due to the noise exposure of combat, as well as his in-service head wound, and that the increase in hearing loss was not due to a natural disease progression.

The Board finds that there is clear evidence of in-service events that damaged the Veteran's hearing (noise exposure and head injury), and a current disability.  The nexus opinion that carries the most weight is the February 2014 VHA opinion that links the current disability with the in-service events.  As the preponderance of the evidence favors the Veteran, service connection due to in-service events is warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


